FILED
                             NOT FOR PUBLICATION                            APR 23 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



DARRIN L. ARMSTRONG,                              No. 11-57229

               Plaintiff - Appellant,             D.C. No. 3:11-cv-00401-WQH-
                                                  WVG
  v.

LARRY SMALL, Warden, Former                       MEMORANDUM *
Warden, CDCR; et al.,

               Defendants - Appellees.



                    Appeal from the United States District Court
                      for the Southern District of California
                    William Q. Hayes, District Judge, Presiding

                              Submitted April 16, 2013 **

Before:        CANBY, IKUTA, and WATFORD, Circuit Judges.

       California state prisoner Darrin L. Armstrong appeals pro se from the district

court’s judgment dismissing his 42 U.S.C. § 1983 action alleging deliberate

indifference and negligence in connection with a prison riot. We have jurisdiction


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
under 28 U.S.C. § 1291. We review de novo the district court’s dismissal for

failure to exhaust administrative remedies, and for clear error its factual

determinations. Griffin v. Arpaio, 557 F.3d 1117, 1119 (9th Cir. 2009). We

affirm.

       The district court properly dismissed Armstrong’s action for failure to

exhaust administrative remedies because Armstrong did not raise in his grievance

the claims that he now raises in this action. See Morton v. Hall, 599 F.3d 942, 946

(9th Cir. 2010) (“‘[W]hen a prison’s grievance procedures are silent or incomplete

as to factual specificity, a grievance suffices if it alerts the prison to the nature of

the wrong for which redress is sought.’” (citation omitted)); Wright v. State, 122

Cal. App. 4th 659, 665 (2004) (both federal and state law require that inmates

exhaust administrative remedies before filing suit).

       Armstrong’s contentions concerning whether he had to exhaust, even though

damages were unavailable through the administrative process, and the district

court’s alleged violation of his right to “Fair Notice,” are unpersuasive.

       AFFIRMED.




                                             2                                      11-57229